DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT EMITTING DISPLAY DEVICE COMPRISING ANODE HAVING AT LEAST ONE OPENING.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0179418 A1) in view of Yamazaki (US 2002/0180372 A1).
Regarding Claim 1, referring to Figs. 1-2 and related text, Lee teaches a light emitting display device, comprising: a substrate (100) comprising first subpixels (green subpixels), second subpixels (red subpixels) and third subpixels (blue subpixels) (paragraphs 40-55); a first anode (410 in G) in each of the first subpixels (paragraphs 52-59); a second anode (410 in R) in each of the second subpixels, and a third anode (410 in B) in each of the third subpixels (paragraphs 59-60); an organic stack (420) on each of the first anode, the second anode and the third anode (paragraphs 52-58); and a cathode (430) on the organic stack (paragraph 61).
Lee does not explicitly disclose the first anode having at least one opening and a reflective insulating film at the opening of the first anode to contact the first anode under the first anode.  Yamazaki teaches a light emitting display device, comprising: an anode (122) in a pixel section, wherein the anode having at least one opening (303) (figs. 1D, 3A, and paragraphs 47-49); and a reflective insulating film (117) at the opening of the anode to contact the anode under the anode (fig. 1D and paragraph 43) in order to provide high luminescent light emitting display device (paragraphs 13-15).  Therefore, it would have been obvious to combine the teaching of Lee with that of Yamazaki in order to provide high luminescent light emitting display device.
Regarding Claim 2, Lee teaches wherein the reflective insulating film is formed by stacking a first film and a second film having different refractive indices into a plurality of pairs (paragraph 43.  For example, a lamination film of silicon oxide film and a silicon nitride film).
Regarding Claim 3, Lee teaches wherein the reflective insulating film is one of an oxide film and a nitride film, and comprises one of silicon and titanium (paragraph 43).
Regarding Claim 4, Lee teaches wherein each of the first to third anodes comprises a stack of a reflective electrode and a transparent electrode (paragraph 60).
Regarding Claim 5, Yamazaki teaches wherein the at least one opening of the first anode comprises a plurality of linear-shaped openings spaced apart from each other by the same interval (fig. 3A).
Regarding Claims 6-7, while the combined teaching of Lee and Yamazaki does not explicitly disclose other shapes of the openings such as a radial shape (claim 6) and a plurality of dot-shaped openings (claim 7), it would have been obvious to one of ordinary skill in the art to adjust the shape of the openings, including the claimed opening shapes such as the radial shape and the plurality of dot-shaped openings from the top-down view shown from fig. 3A, as a routine skill in the art in order to obtain optimal high luminescent light emitting display device.
Regarding Claim 8, Lee teaches wherein the first anode is divided by the at least one opening (fig. 1D, slits are divided by at least one slit in a cross-sectional view of fig. 1D).
Regarding Claim 9, Lee teaches wherein the at least one opening of the first anode has a width within a range of 0.1 μm to 5 μm (paragraph 18.  For example, when an interval between the slits is 0.5 µm and the width of the slit is 5 times larger, its width is 2.5 µm).
Regarding Claim 10, Lee teaches wherein the organic stack comprises a hole transport layer (425, 421, and 423R for R, 425, 421, and 423 for G, and 425 and 421 for B), an electron blocking layer (EBL, not shown), a light emitting layer (424R, 424G, and 428B) and an electron transport layer (426) in each of the first to third subpixels (paragraphs  56-73), wherein: the light emitting layer of each of the first subpixels is a green light emitting layer (424G); and the light emitting layer of each of the second subpixels and the light emitting layer of each of the third subpixels are a red light emitting layer (424R) and a blue light emitting layer (424B), respectively (paragraphs 56-58).
While Lee is silent regarding a hole injection layer and a hole blocking layer, it would have been obvious to one of ordinary skill in the art to additionally form the hole injection layer between the anode and the light emitting layer and the hole blocking layer between the light emitting layer and the cathode in order to effectively provide electron-hole recombination and light emission for the organic light emitting display device. 
Regarding Claim 11, Lee teaches wherein the organic stack comprises a plurality of stacks (520 and 550), comprising respective light emitting layers of the same color (524R and 5255R for R, 524G and 5255G for G, and 524B and 5255B for B), in addition to common layers (for example, 525, 521, and 530), in each of the first to third subpixels (fig. 6 and paragraphs 110-113).
Regarding Claim 12, while the combined teaching of Lee and Yamazaki does not explicitly disclose a number of the first subpixels is greater than a number of each of the second and third subpixels, such greater number of first subpixels compared other subpixels are well known in the art for obtaining good light contrast and/or viewing angle characteristics.  Therefore, it would have been obvious to one of ordinary skill in the art that the number of the first subpixels is greater than the number of each of the second and third subpixels in order to obtain the desired light emitting display device characteristics such as good light contrast and/or viewing angle.  
Regarding Claim 13, Lee teaches wherein the organic stack in the first and second subpixels further comprises first and second auxiliary hole transport layers (a combination of 421 and 423G for G and 421 for B) arranged between the hole transport layer and the electron blocking layer, respectively, wherein a thickness of the second auxiliary hole transport layer (the combination of 421 and 423G for G) is greater than a thickness of the first auxiliary hole transport layer (421 for B) (fig. 2).
Regarding Claim 14, the combined teaching of Lee and Yamazaki teaches wherein the substrate further comprises fourth subpixels (white subpixels), wherein each of the fourth subpixels comprises a fourth anode having at least one opening formed therein (Lee, paragraph 40 regarding fourth white subpixels & Yamazaki, fig. 1D and 3A regarding the opening in the anode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829